Citation Nr: 0513226	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  97-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling 
for bilateral plantar fasciitis.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from February 1990 to March 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO, in pertinent part, continued 
a 10 percent rating for bilateral feet condition.

In a November 1997 rating decision, the RO increased the 
veteran's disability rating from 10 percent disabling to 30 
percent effective July 1996.  Applicable law mandates that 
when a veteran seeks an increased rating, it will generally 
be presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn her increased rating 
claim and as such, it remains in appellate status. 

The veteran presented testimony before the undersigned in 
February 2005.  The transcript has been obtained and 
associated with the claims folder.  During the pendency of 
the appeal, the veteran relocated to Texas.  The Waco RO is 
now the agency of original jurisdiction.

The October 1996 rating decision also denied claims of 
entitlement to service connection for neck and back 
conditions on the basis that the claims were not well 
grounded.  The veteran appealed these decisions.  A statement 
of the case was issued in December 1996.  A substantive 
appeal was filed in January 1997.  

In a June 1999 rating decision, service connection was 
awarded for a back condition.  As such, the matter is no 
longer in appellate status.  However, the veteran's claim of 
entitlement to service connection for a neck condition is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.


FINDING OF FACT

The competent and probative evidence of record establishes 
that the veteran's plantar fasciitis is currently productive 
of bilateral extreme tenderness of the plantar surfaces of 
the feet and muscles spasms, not improved by orthopedic shoes 
or appliances.


CONCLUSION OF LAW

The criteria for a 50 percent rating for bilateral plantar 
fasciitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Code 5276 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her bilateral foot condition is 
more severe than is contemplated by the currently assigned 
rating.  Having carefully considered the appeal in light of 
the record and the applicable law, the Board will grant the 
appeal and assign a 50 percent disability rating - the 
highest schedular rating available for the disorder in 
question.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

It has been held that with regard to musculoskeletal 
disorders rated upon limitation of motion of the affected 
part, functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.


The record indicates that service connection was awarded for 
bilateral plantar fasciitis in a March 1993 rating decision.  
A 10 percent rating was assigned effective March 1993.  
Service connection was based on a review of the veteran's 
service medical records, which contained a diagnosis of 
plantar fasciitis on the veteran's January 1993 separation 
examination.

The veteran filed a request for an increased rating in July 
1996.  The 10 percent rating was continued in an October 1996 
rating decision.  The veteran disagreed with the continued 10 
percent rating and initiated the instant appeal.  

A 30 percent rating was awarded in a November 1997 rating 
decision. As noted, the  law mandates that when a veteran 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB, 
supra.   The veteran has not withdrawn her increased rating 
claim and as such, it remains in appellate status. 

 The veteran's bilateral plantar fasciitis is currently rated 
by analogy as 30 percent disabling under diagnostic code 
5276.  38 C.F.R. § 4.71a.  Under this code section a 30 
percent rating is assigned for bilateral severe acquired 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities. Id.

A 50 percent rating is warranted for bilateral acquired 
flatfeet, pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 
Id.

The objective medical evidence of record contains findings of 
extreme tenderness of the plantar surfaces of the feet and 
muscle spasms with no improvement with the use of orthopedic 
shoes or appliances.  Upon VA examination in July 1995, the 
veteran complained of constant pain.  She indicated that at 
times she had difficulty walking and was not able to stand 
for long periods of time.  Physical examination revealed pain 
along the plantar fascia.  Her function was moderately 
impaired bilaterally.  

During VA examination in September 1996, the veteran 
complained of bilateral foot pain and cramping.  VA 
outpatient treatment records dated between 1994 and 1997 
contain repeated entries indicative of heel pain and an 
inability to either stand for prolonged periods or walk long 
distances.  On more than one occasion, the veteran's pain was 
quantified as "exquisite tenderness" upon palpation of the 
medial tubercle of the bilateral calcaneus and medial to 
central plantar fasciae.  These records also indicate there 
was a concurrent diagnosis of fibromyalgia of the lower 
extremities.  An April 1997 entry shows that the use of 
orthodics increased the veteran's tenderness and caused a 
pulling sensation.

A January 1997 VA medical opinion revealed the veteran had 
severe pain upon palpation of the medial calcaneal tubercle 
bilaterally and her plantar fascia bilaterally.  The examiner 
indicated that the veteran was also diagnosed with heel 
spurs.  Diffuse pain throughout the leg and ankle was 
attributed to her fibromyalgia.

In November 1997, the veteran presented testimony before the 
RO.  She testified that she was limited to walking one block, 
was unable to carry her children because of their weight, and 
physical therapy did not help her condition.  She further 
testified that she had spasms and took pain medications one 
to two times per day.  She concluded that orthodics caused 
'charlie horses' and that she had to sit with her feet 
dangling because of the pressure of resting them against any 
surface. 

Additional VA outpatient treatment records dated between 1997 
and 1999 show continued treatment for bilateral foot pain and 
chronic bilateral plantar fasciitis.  Various examiners noted 
bilateral medial calcaneal heel pain.  

Upon VA examination in October 2004, the veteran reported 
pain, fatigability, and problems with standing and walking.  
The examiner noted the veteran favored her right foot upon 
ambulation.  There was 6+ hyperalgesia almost like a 
causalgia state with minimal pressure no matter how mild over 
the heel or over the longitudinal arch.  Both walking and 
standing were considered extremely limited.  While there were 
no calluses, breakdown, or unusual shoe wear, the veteran had 
extremely painful responses for even the mildest pressure on 
the underside of each foot.  She was diagnosed with plantar 
fasciitis with superimposition of fibromyositis as a 
generalized problems.  The examiner opined the veteran had an 
overlay, which resulted in an extreme disability due to very 
severe pain on the underside of both feet, the heel and 
longitudinal arch primarily.  Pain, weakness, and 
fatigability were noted, as was painful motion.

During the February 2005 Travel Board hearing, the veteran 
stated that she takes Naproxen daily every 4 to 6 hours; she 
has an increase in pain from the balls of her feet to her 
heels; she has muscle spasms; it hurts to walk; orthodic 
inserts were too painful to wear; she wears either tennis 
shoes or flats; she had steroid injections, but they were too 
painful; and her ankle occasionally turns.  She further 
testified that the pain was an eight on a scale of one to 
ten.

In light of the veteran's credible complaints of pain 
experienced in her feet, the Board has considered additional 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  Based on the evidence 
delineated above and in light of the evidence of significant 
pain experienced in the veteran's feet causing functional 
impairment, an increased 50 percent rating is warranted.  
While the veteran does not meet all the specified criteria 
for a 50 percent rating under diagnostic code 5276, when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.  

The increased 50 percent evaluation is the maximum schedular 
rating available for the foot. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276- 5284.   As the veteran's bilateral 
plantar fasciitis is an unlisted condition, the Board has 
rated the disability under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).   The Board has examined 
the rating schedule in order to assign a rating in excess of 
50 percent; however, conjectural analogies will be avoided, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings, nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
bilateral plantar fasciitis and its effects on her earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above.  

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  The veteran's 
bilateral plantar fasciitis had not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
matter.


VA's Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, in view of the 
veteran being granted the maximum schedular evaluation for 
the disorder, further action under the VCAA would not avail 
the appellant or assist in this inquiry.


ORDER

Entitlement to an increased 50 percent rating for bilateral 
plantar fasciitis is granted subject to the controlling 
regulations governing monetary awards.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for a neck condition.  A preliminary review of the 
record discloses the matter is not ready for appellate 
disposition.  The claim must be remanded for the following 
reasons.

The appeal must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C.  
§§ 5109B, 7112).

Initially, the CAVC has held that section 5103(a), as amended 
by the VCAA and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

In the instant case, the RO failed to issue a VCAA notice 
letter with respect to the claim of entitlement to service 
connection for a neck condition.  As such, the matter must be 
remanded for compliance with the notice and duty to assist 
provisions of the VCAA.  Absent notice of the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  As 
the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Second, the veteran contends that she incurred a neck 
condition during her period of active duty service.  The 
veteran's service medical records contain complaints of neck 
pain in February 1992, when she fell on some ice.  She was 
variously diagnosed with cervical muscle spasm and myofascial 
syndrome.  X-rays dated in February 1992 contain no 
indication of a fracture.  The disc spaces were normal; 
however, there was evidence of scoliosis, reversed curvature.  
The January 1993 separation examination was negative for any 
complaints or diagnoses of a neck condition.  The Board's 
review of the record discloses that VA did not afford the 
veteran an examination in connection with her claim on 
appeal.  Accordingly, it is necessary under the VCAA for the 
veteran to be examined for the purpose of having a medical 
specialist express an opinion as to the nature and etiology 
of any neck condition, which may be present.  38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for a neck condition since 
service.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
orthopedic examination of the veteran or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and etiology of any neck 
disorder(s), which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

It is requested that the examiner provide 
an opinion to the following: (1) whether 
the veteran currently has any disorder(s) 
of the neck and (2) if so, whether 
it/they are related to the veteran's 
active duty service.  The examiner is 
asked to make specific reference to the 
veteran's service medical records, which 
contain diagnoses of cervical muscle 
spasm and myofascial syndrome.  The 
examiner is asked to provide complete 
rationale for all opinions expressed.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a neck condition.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies her; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination 
without good cause shown may adversely affect the outcome of 
her claim of entitlement to service connection for a neck 
condition and may result in a denial.  38 C.F.R. § 3.655 
(2004).


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


